                Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 1 of 25



 I   DAVrD L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 2t0020)
 J   Chief, Criminal Division

 4   ANDREW F. DAWSON (CABN 26442r)
     GREGG W. LOWDER (CABN t07864)
 5   Assistant United States Attorneys

 6            450 Golden Gate Avenue, Box 36055
              San Francisco, California 9 41 02-3 49 5
 7            Telephone: (41 5) 436-7200
              FAX: (41s) 436-7234
 8            Email: Grege.Lowder@usdoj. gov

 9   Attorneys for United States of America

10                                      UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

T2                                          SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                           )   CASE NO. CR 18-0533 RS
                                                         )
t4            Plaintifl                                  )     RECORDED NOTICE OF PENDENCY OF
                                                         )      ACTION (LIS PENDENS) AS TO RE,AL
l5      v                                                )       PROPERTY AND IMPROVEMENTS
                                                         )   LOCATED AT 4305 GROVES PLACE, SOMIS,
t6   EDVIN OVASAPYAN and                                 )     CALTFORNTA 93066 (APN 1s6-0-180-0s0)
     HAKOB KOJOYAN,                                      )
t7                                                       )
                                                         )
18            Defendants                                 )
                                                         )
r9

20            The United States hereby submits the attached Recorded Notice of Pendency of Action (Lis

2t   Pendens) as to Real Property and Improvements Located at 4305 Groves Place, Somis, California 93066

22   (APN 1s6-0-180-0s0).

23                                                                 Respectfully submitted,

24                                                                 DA      L. AND

25   Dated:            ,[ 20fi                                            States


26            '4                                                   G
27                                                                 Assistant                 Attorney

28

     RECORDED NOTICE OF LIS PENDENS
     cR 18-0533   RS
                  Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 2 of 25



 1                                         CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 J
     Attorney for the Northern District of California and is a person of such age and discretion to be
 4
     competent to serve papers. The undersigned further certifies that she caused a copy      of
 5
                  o    Recorded Notice of Pendency of Action (Lis Pendens) as to Real Property and
 6                     Improvements located at 4305 Groves Place, Somis Califomia 93066
 7
     to be served this date via United States first class mail delivery upon the person(s) below at the place(s)
 8
     and address(es) which is the last known address(es):
 9
      JPO22,LLC                                                  JPO22,LLC
10
      4305 Groves Place                                          10380 Wilshire Blvd., #302
      Somis, CA 93066                                            Los Angeles, CA 90040
11


I2
            I declare under penalty of perjury under the laws of the United States of America that the
13
     foregoing is true and correct to the best of my knowledge.
t4
15          Executed     this |g*ltay of April ,2}lg at San Francisco, California
                                                            ll
t6
                                                            CAROL
t7                                                          FSA Paralegal
                                                            Asset Forfeiture Unit
18

t9
20

2l
22

23

24

25

26

27

28

     RECORDED NOTICE OF LIS PENDENS
     cR 18-0533   RS
                  Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 3 of 25
RECORDING REQUESTED BY:

SIMPLIFILE

                                                                           20190402-0003s179-0 U23
WHEN RECORDED PLEASE MAIL TO:                                              Venfura County Clerk and Recorder
AUSA GREGG W. LOWDER                                                       MARK A. LUNN
UNITED STATES ATTORNEYS OFFICE                                             0410212019 11:07:57   AM
450 GOLDEN GATE AVENUE, BOX 36055                                          1448872 $80.00 RE
SAN FRANCISCO, CA94IO2
                                                                           Electronically Recorded in Official Records,
ATTN: ASSET FORFEITURE LINIT                                               County of Ventura
(DOCIJMENT WILL ONLY BE RETURNED TO NAME & ADDRESS ABOVE)


                                                                 (SPACE ABOVE FOR RECORDER'S USE)




          NOTICE OF LIS PENDENS AS TO REAL PROPERTY AND IMPROVEMENTS LOCATED AT
                           4305 GROVES PLACE, SOMIS, CALIFORNIA93066


                                                  (DOCUMENT TITLE)




                                                            SEPARATE PAGE, PURSUANT TO CA. GOV'T. CODE27361.6
                   Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 4 of 25
 I   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 2t0020)
 3   Chief, Criminal Division

 4   ANDREW F. DAWSON (CABN 264421)
     GREGG W. LOWDER (CABN 107864)
 5   Assistant United States Attorneys

 6            450 Golden Gate Avenue, Box 36055
              S an Francisco, Californ ia 9 4 I 02-3 49 5
 7            Telephone: (415) 436-7 044
              FAX: (415) 436-6748
 8            Gregg. Lowder@usdoj gov  .


              Andrew. Dawson@usdoi. gov
 9
     Attorneys for United States of America
10
                                           UNITED STATES DISTzuCT COURT
1l
                                       NORTHERN DISTRICT OF CALIFORNIA
t2
                                               SAN FRANCISCO DIVISION
13

t4   LINITED STATES OF AMERICA,                             )   No.   cR l8-0533   RS
                                                            )
15            Plaintiff,                                    )   NOTICE OF PENDENCY OF ACTION (LIS
                                                            )   PENDENS) AS TO REAL PROPERTY AND
t6      v                                                   )   IMPROVEMENTS LOCATED AT 4305
                                                            )   GROVES PLACE, SOMIS, CALIFORNIA 93066
l7   EDVIN OVASAPYAN and                                    )   (APN 1s6-0-180-050)
     HAKOB KOJOYAN,                                         )
18                                                          )
                                                            )
l9            Defendants                                    )
                                                            )
20                                                          )

2l
22            NOTICE IS HEREBY GIVEN that a criminal action has been commenced in the above-entitled

23   Court pursuant to an Indictment filed under the above case number (attached hereto as Exhibit A) and a

24   Third Bill of Particulars for Forfeiture of Property has been filed by the United States of America on

25   April   1, 2019 (attached hereto as   Exhibit B) has been filed in the above case to secure the judicial
26   forfeiture to the United States of the real property and improvements located at 4305 Groves Place,

27   Somis, California 93066 (Assessors Parcel Number 156-0-180-050), which is further described in

28   Exhibit C (also attached hereto).

     NOTICE OF LIS PENDENS _ 4305 GROVES PLACE, SOMIS CA
     cR t8-0533 RS                          I
                    Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 5 of 25

 I            The United States alleges that the said real property is subject to forfeiture pursuant to 18 U.S.C.

 2   $ 981, 18 U.S.C. $ 982 and 28 U.S.C. $ 2a6l@).

 3            The owner of record to the said real property is JPO22,LLC.

 4   DATED:                                                 Respectfully submitted,

 5
                 +         Nl\                              D        L
                     \,r
 6

 7                                                                           WDER
                                                                              States   Attomey
 8

 9

10

1l
12

13

t4
l5
t6

t7
18

t9
20

2t

22

23

24

25

26

27

28

     NOTICE OF LIS PENDENS       - 4305 GROVES PLACE, SOMIS CA
     cR   18-0533   RS                                 2
                    Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 6 of 25

 1                                          CERTIFICATE OF SERVICE
 2           The undersigned hereby certifies that she is an employee in the Office of the United States
 5
     Attorney for the Northern District of California and is a person of such age and discretion to be
 4
     competent to serve papers. The undersigned further certifies that she caused a copy    of
 5
                    o   Notice of Pendency of Action (Lis Pendens) as to Real Property and Improvements
 6                      located at 4305 Groves Place, Somis, California 93066
 7
     to be served this date via United States cenified mail delivery and first class mail delivery upon the
 8
     person(s) below at the place(s) and address(es) which is the last known address(es):
 9
      JPO22,LLC                                               JPO22,LLC
l0    4305 Groves Place                                       10380 Wilshire Blvd., #302
      Somis, CA 93066                                         Los Angeles, CA 90040
1l

t2
             I declare under penalty of perjury under the laws of the United   States of America that the
13
     foregoing is true and correct to the best of my knowledge.
t4
15           Executed ttir"floauy of   April, 20lg,at   San Francisco, California

16
                                                             BRENDA
17                                                           FSA Paralegal
                                                             Asset Forfeiture Unit
18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF LIS PENDENS _4305 GROVES PLACE, SOMIS CA
     cR   18-0533   RS                                   3
                 Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 7 of 25




    CALIFOB]IIA ALL-PURPOSE ACK]IOWLEDGUE]IT                                                               Gtvrl coDE s 1189


      A notary public or other officer completing this certificate verilies only the ldentity of the lndividual who slgned the
      document to which this certilicate ls attached, and not the truthfulness, accuracy, or validity of that document.


    State of Callfornia                                          )
    County of      San Francisco                                 )

    On                April2.2019           before       me,   Tyle L. Doerr, Notary     Public                                  ,
                      Date                                               Here lnseft Name and Title of the Officer
 personally appeared                Greqs W. Lowder
                                                                        Name(s)   of Signe(s)


who proved to me on the basis of satisfactory evidence to be the personldpwhose nameffi, is/4e
subscribed to the within instrument and acknowledged to me that he/sffithqr-executed the same ln
his/ffithaif authorized capacity(hg), and that by his/&t/thdlrsignatureftf on the lnstrument the personfi),
or the entity upon behalf of which the person@ acted, executed the instrument.
                                                                     I certify under PENALry OF PERJURY under the laws
                                                                     of the State of California that the foregolng paragraph
                                                                     is true and conect.
                           TYLE L] DOERR
                       Commlrslon # 2134483             zz           WITNESS my hand            offlclal
                       Notery Public' Callfornla
                        San Francisco County
                       Comm.          Nov     201   I                Signature
                                                                                                     of        Public




                 Place Notary SealAbove
                                                               OPTIONAL
      Though this sectrbn is optional, completing this information can deter altemtion of the document or
                       fmudulent reattachment of this form to an unintended document.
Description of Attached     Notice of Pendency of Action Pendens) as to Real
                                           Located at         Place,
Title or Type of Document:                                                                                 04l2l19
Number of Pages: 2l Signer(s) Other Than Named Above:
Gapacity(ies) Glalmed
Signer's Name: Gress                                                    Signer's Name:
!  Corporate Officer       -
                        Title(s)                                        D Corporate Officer - Title(s):
E Paftner  -  tr Limited tl General                                     tr Partner - tr Limited ! General
E[   lndividual    tr Attorney in Fact                                  tr lndividual tr Attorney in Fact
E    Truste.e      E Guardian or Conservator                            D Trustee         ! Guardian or Conseruator
ElOther: Assistant United           Attornev                            tr Other:
Signer ls Representlng:                                                 Signer ls Representing:
    Office -      I

@2014 NationalNotaryAssociation. www,NationalNotary.org.l-800-US NOTARY (1-8C[F876-6824 ltem #5907
Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 8 of 25




                     Exhibit A
                    Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 9 of 25




     1    ALEX G. TSE (CABN rs2348)
          United States Attorney
 2                                                                                  F[LED
 3
                                                                                      Nov    - 1zolu\
 4                                                                                   SUSAN Y SOONG
                                                                                   CLERK, U.S, DISTBICT COURT
 5                                                                              NOBTHERN DISTRICI OF CALIIORNIA



 6

 7

 8                                          LINITED STATES DISTRICT COURT

 9                                        NORTIIERN DISTRICT OF CALIFORNIA
10                                               SAN FRANCISCO DIVISION

11

12
         I.INITED STATES OF AMERICA,

              _   Plaintiffl
                                                                "6Fe            18                  SBB
                                                                                                                      RS
                                                               YIOLATIONS:      18 U,S.C. $ 1343 -Wire Fraud; 18
13           v                                                 U.S.C. $ 1 349 - Conspiracy to Commit Wire Fraud;
                                                               18 U.S.C. $ i956(h) - Conspiracy to Commit
t4 EDVIN OVASAPYAN                  and                        Laundering of Monetary Inskuments; 18 U.S.C.
   }IAKOB KOJOYAN,                                             $ 371 - Conspiracy to Engage in the Unlawfirl
15                                                             Wholesale Diskibution of Drugs; 18 U.S,C. $ 2 -
                  Defendants.                                  Aiding and Abetting; 18 U.S.C. $$ 981, 982 &28
16                                                             U.S.C. $ 2a61(c) - Criminal Forfeihre
17                                                             SAN FRANCISCO VENUE
18

lel
20                                                    INDICTMENT
2t       The Grand Jurycharges:

22                                                  Introductory Allegafi ons

23                At all times relevant to this Indictnent:

24                Overview of the Regulation of the Distribution of Prescription Drues

25                1.      The Food and Drug Adminishation      ("FDA") is the federal agency of the United        States

26       responsible for administering federal stafutes and regulations aimed at protecting the health and safety          of
27       United States citizens and residents by ensuringthat, among other things, drugs are safe and effective for

28       their intended uses and that the labeling of such drugs bears tue, complete, and accurate
                                                               1
              Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 10 of 25
       ,i




 1   informationefore they maybe offered and sold in the United States.

 2            2.       One of the statutes thatthe FDA enforces is the Federal Food, Drug and Cosmetic                  Act

 3   (FDCA) as amended by the Drug Supply Chain and Security Act @SCSA), which is designed to,

 4   among other things, ensure that drugs sold for human use are safe and effective for their intended uses.

 5            3.       The FDCA defines a "drug" as: (A) articles recognized in the official United States

 6   Pharmacopoeia, official Honeopathic Pharmacopoeia of the United States, or official National

 7   Forrnulary, or any supplement to any of them; and (B) articles intended for use in the diagnosis, oure,

 8   mitigation, treabnent, or prevention of disease in man or other animals; and (C) articles (other than food)

 9   intended to affect the structure or any firnction of the body ofman or other animals; and (D) articles

10   intended for use as a component of any articles specified in clause (A), (B), or (C),

1l            4.       A'lrescription drug" is any drug which,            because of its toxicity and otherpotential     for

12   hamrful effects, or the method of its use, or the collateral meaflres necessary to its use, is not considered

13   safe for use except underthe supervision of a practitioner licensedby State law to administer suc.h drugs,

t4   or any drug which is limited by an approved new drug application to use under the professional

15   supervision of    a   practitioner licensed by law to administer such drrog. 27U.S.C. $353OX1).

t6            5.       On Novemb er 27,2013, the DSCSA was enacted to better protect the integrity of the

t7 nation's drug distibution system.              One of the intended results of the DSCSA is to prevent the praotice

18   lorown   as   prescription drug diversion. Under the DSCSA

19                         a)      "Wholesale Distribution" means dishibution of a prescription drug to or receipt             of
20                         a   prescription drug by   a   percon other than a consumer or patient, but does not include

2l                         the lawful dispensing of a prescription drug pursuant to       a   prescription according to 21

22                      u.s.c. $3s3(bxr).
23                      b)         A 'lrholesale distributor" of prescription drugs means a person (other than the

24                      manufaihrer,       a manufacturer's co-      licensedpartner, a third party logistics provider, or

25                      repackager) engaged in wholesale distribution.

26                      c)         "Authorized"    h tl"    case of a wholesale distributor means having a valid license

27                      under State law or 21 U.S.C. $ 360eee-2, in accordance with 21 U.S.C. $360eee-1(a)(6).
                                   i'Licensed,"
28                      d)                        in the case of a wholesale diskibutor, means having      a   vatid license in
                                                                     2
                Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 11 of 25
          li




 I                      accordance urider 21 U.S.C. $353(e) or State law.

 2                      e)     "Tralsaction histor/'means        a statement in paper or electrbnic   form that includes

 3                      the tansaction information for each prior 6ansaction going back to the manufacturer          of

 4                      the drug product.

 5                      D      "Transaction inforrnation" includes, among other things, the shength and dosage

 6                      form of the drug product, the number of containers, the lot number of the drug product,

 7                      and the business name and address of the persons from whom and to whom ownership is

 8                      being hansferred.

 9                      g)    " Transaction     statemenf' means a statement in paper or elecfuonic form that the

10                      entity tansferring ownership of a drug product is in compliance with certain provisions

11                      of the DSCSA.

72             6.      Effective January 7,2lLs,the FDCA, as amended by the DSCSA, imposes requirements

L3    on wholesale distibutors of most prescription drugs, including certain product tracing requirements.

1.4   Specifically

15                     a)     A wholesale distributor shall not accept ownership of a product unless the

t6                     previous owner prior to, or at the time of, the transaction provides the tansaction history

t7                     transaction information, and    a   transaction statement for the product.

18                     b)     The trading parhers of a wholesale distributor may only be authorized tading

l9             .       Parbrers.

20              7.     If a wholesale distributor purchased a product directly from the manufacturer, the
2l    exclusive distibutor of the manufacturer, or      a repackager   that purchased directly from the manufacturer,

22    then prior to, or at the time   of   each hansaction in which the wholesale distributor tansfers ownership       of
23    a   product, the wholesale distuibutor shall provide to the subsequent purchaser-

24                      a)    a    tansaction statement, which shall state that such wholesale distibutor, or a

25    -                 member of the affiliate of such wholesale distibutor, purchased the product directly

26                      from the manufacturer, exclusive dishibutor of the manufacturer, or repackager that

27                      purchased the product directly from the manufacturer; and

28                      b)    the tansaction history and hansaction information.
                                                                 3
             Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 12 of 25




 1          8.      Wholesale distributors of prescription drugs who did not purchase       a   prescription drug

 2   directly from the manufacturer, the exclusive distibutor of the manufacturer, or a repackager directly

 3   from the manufacturer must, prior to or at the time of each transaction, pro\ride to the subsequent

 4 purchaser a transaction history tansaction information, and tansaction statement. Wholesale

 5   diskibutors must capture the transaction information (inciuding lot leveli::formation), transaction

 6   history, and fuansaction statements for sasfu transaction described above, and maintain that infonnatiorl

 7   history and statement for not less than six years after the date of the hansaction.
'8    .     The Defendants and Related Entities

 9          g.      Defendant Edvin OVASAPYAN is the owner and operator of Mainspring Distribution,'a

10   Pennsylvania limited liability company. OVASAPYAN resides in the State of Califomia'

11           10.    Mainspring Dishibution ("Mainspring") is a Pennsylvania corporate entity that has been

12   licensedbythe Commonwealth of Pennsylvania         as a wholesale phannaceutical      distibutor.

13           11.    Defendant Hakob KOJOYAN resides in the State of California.

14          The Conspiracv and Scheme to Defraud

15           lZ.    Beginning at a date unknown to the grand jury, but no later than on or about February 9,

16   2017, and continuing through a date unknown to the grand jury, but to at least on or about April 5, 2018,

17   OVASAPYAN and KOJOYAN knowingly devised, intended to devise, and ca:ried out a conspiracy and

18   scheme and artifice to defraud as to a material matter, and to obtain monoy and properfy by means         of

t9 materially false and fraudulent   pretenses, representations, and promises, and by omissions and

20   concealment of material facts with a duty to disclose.

2t          As part of the conspiracy and scheme to defraud:

22           13..   OVASAPYAN, tlrough his,control of Mainspring, sold or arranged to be sold large

23   quantities of prescription pharmaceuticals to retail pharrnacies and wholesalers across the United States.

24   OVASAPYAN, KOJOYAN, andothers known andunlcrownto the Grand Jury generated false and

25   misleading documentation claiming that the drugs sold by Mainspring had been acquired in compliance

26   with federal law from authorized tradingpartners who were licensed, legitimate suppliers. In sum,

27   OVASAPYAN, KOJOYAN, and their coconspirators identified            a licensed wholesaler      in California

28   (rereinafter, the LICENSED SUPPLIER) and then created paperwork falselyrepresenting that
                                                   4
               Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 13 of 25




 1   Mainspring's supply of prescription drugs hadbeen acquired from the LICENSED SUPPLIER. kI

 2   reality, Mainspring had never acquired any prescription drugs from the LICENSED SUPPLIER, and the

 3   drugs sold under that name had in fact been acquired from          illicit, unlicensed sources.

 4            L4.     In particular, when Mainspring soldprescription drugs to its customers, it provided those

 5   customers with documentation purporting to be'the required tansaction information, fransaction

 6   statements, and transaction histories (collectively, "Transaction Documentation'). Provision of such

 7   documentation is required by the DSCSA. Since on or about February 2OlT,Transaction                .




 8   Documentation for Mainspring's sales, prepared in connection with certain tuansactions, represented that

 9   a   particular supplier (hereinafter, "SUPPLIER ONE'), was the source from which Mainspring had

10   acquired the drug. That Transaction Documentation was false and misleading.

1i            15,     The listed name for SLIPPLIER ONE on the Transaction Documentationprepared                 in

72   connection with certain fransactions was misleadingly similar to the name of the LICENSED

13   SUPPLE&        and   it   created the false impression that the prescription drugs in question had, in fact, been

74   supplied by the LICENSED SUPPLIER. The Transaction Documentation buttressed this false

1s   impression by also listing the LICENSED SUPPLIER's business address in the state of California.

l6   Customers reviewing the Transaction Documentation purporting to identi& the source of the

77   prescription drugs would therefore see a name confusingly similar to the LICENSED SU?PLIER, in

18   addition to the business address for the LICENSED SUPPLIER. In reality, the prescription drugs sold

t9 by Mainspring were acquired from other sources that were never disclosed to customers or reflected in

20   the Transaction Documentation. hr some instances, these prescription drugs were unlawfirlly acquired

2l   from unlicensed individuals operating in the State of California.

22             16-   KOJOYAN and OVASAPYAN communicated frequently during the course of the

23   conspiracy, and KOJOYAN laiowingly participated in the scheme to mislead customers into believing

24   thatMainspring's supply of prescription drugs was legitimate. KOJOYAN and OVASAPYAN

25   monitored the licensure status for the LICENSED SUPPLIER, and inthe event the license for the

26   LICENSED SUPPLIER became inactive, OVASAPYAN and KOJOYAN would cease sales activity

27   until the license was reactivated.

28        . As a furtherpart
              17                            of the conspiracy and the scheme to defraud, OVASAPYAN,

     INDICTMENT                                                3
                Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 14 of 25




 1   KOJOYAN, and others established and caused to be established sheIl s6mpanies with names deceptively
 a   similar to the LICENSED SUPPLIER. OVASAPYAN and KOJOYAN then established and caused to

 3   be established bank accounts held in those.deceptively similar corporate names. In order to conceal the

 4 &aud, OVASAPYAN and KOJOYAN aranged for Mainspring to transfer funds to                            th.ese   deceptively

 5   named accounts in order to create banking        r."o.ds superficially consistent with financial hansfers to              a

 6   legitimate, LICENSED SUPPLIER. However, Mainspring never transfelred any funds to any bank

 7   account contuolled by the LICENSED SUPPLIER" and               it otherwise never did any business with the

 8   LICENSED SUPPLIER, In realifi the funds transferred from Mainspring to the accounts established

 g   by KOJOYAN and others were often liquidated and returned                 as proceeds   to the co-conspirators, or else

10   fuansferred to other bank accounts. Only a very small portion of the f,mds acqtiiredby Mainspring from

11   its customers was ever sent to a licensed prescription drug wholesaler.

72   COUNT    ONE:              (18 U.S.C. $ 1349 - Conqpiracy io Commit Wire Fraud)

13           18. Paragraphs 1 tlrough 17 of this [rdictunent are re-alleged and inco4porated                   as   if fully   set

14   forth here.

15           lg   .     B   eginning no later than on or about February   g
                                                                              , 2017 , and continuing through       at least on

t6   or,about   April   5, 2018, in the Northem   Dishict of Califonria and elsewhere, ttre defendants,

t7                                               EDVIN OVASAIYAN and
                                                   HAKOB KO]OYAN,
18

L9   did knowingly conspire to devise and intendto devise a scheme and artifice to defraud as to amaterial

20   matter, and to obtain money and property by means of materialiy false and fraudulent pretenses,

27   representations, and promises, and by omissions and conceaLnent of material facts with a duty to

22   disclose,.and, for the purpose of executing such scheme and artifice to defraud, to tansmit and cause the

23   tansmission of wire communications in interstate commerce, in violation of Title 18, United States

24   Code, Section 1343,

25           All inviolation of Title     18, United States Code, Section 1349.

26   COUNTS TWO AND               THREE:        (18 U.S.C. $ 1343   and?- Wire Fraud andA-iding andAbetting)

27              20.     Paragpphs 1 through 19 of this Indictnent are re-alleged and incorporated as if firlly set

28   forth here.

     INDICTMENT                                              4
                 Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 15 of 25




 1               21.    Beginning at a date unknown to the grand jury, but no later than on or about February 9,

 2       2017, andcontinuing as to all defendants to a date unknown to the grand jury, but to at least on or about

 3       April 5, 2018, in the Northem Distict of California and elsewhere, the defendants,

 4                                                EDVIN OVASAPYAN, and
                                                    HAKOB KOJOYAN
 5

 6       did knowingly and with the intent to defraud device and execute, and attempt to execute, a material

 7       scheme and artifice to defraud and to obtain money and property by means of materially false and

 8       fraudul3nt pretenses, representations, and promises, and by omissions and concealment of material facts.

 9               22.     On or about the dates set forth below, in   tle Northern District of Califonria   and

10       elsewhere, for the purpose of executing the scheme and artifice referred to above, and attempting to do

11       so, the defendants did knowingly    tansmit and cause to be kansmitted writings, signs, signals, pictures,

12       and sounds in interstate coflImerce bymeans of wire communications:

13

t4            Couxr           D.a.rB                                     IrBu\Mrnrn

15               2         3116120t8        Electronic Transfer of $42,000 from Mainspring to BankAccount

l6                                          Domiciled in San Mateo, Catifonria

L7                3         41s12078        Electonic Transfer.rof $15,000 from Mainspring to a Bank Account

18                                          Domiciled in San Mateo, Califomia

19

20               All inviolation of Tifle   18, United States Code, Sections 1343   and2.

21       COIJNI   JOUR:         (18 U.S.C. $ 1956(h)   -   Conspiracy to Commit Laundering of Monetary
                                Instruments)
22
                 23.    Paragraphs 1 through 22 of this Indictnent are re-alleged and incorporated as       if flrlly set
23
     \
         forth here.
24
                 24.    Beginning at a dateunknown to the grand jury, but no later than on or about February 9,
25
         2077, andcontinuingas to all defendants to a date unknown to the grand jury, but to at least on or about
26
         April 5, 2018, in the Northem Distict of California and elsewhere, the defendants,
27
                                                  EDVIN OVASAPYAN, and
28                                                  HAKOB KOJOYAN
         INDICTMENT                                           5
             Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 16 of 25




 I   and others knowq and unlrnown, unlawfirlly antl lcrowingly conspired together and with one another to

 2   violate Title 18, United States Code, Section 1956(a)(1).

 3           25.       It was a part and an object of the conspiracythat the defendants, and others lorown and

 4   unknown to the grand jury, with the intent to promote the carrying on of speicified unlawful activity and

 5   to conceal and disguise the nature,locatioq source, ownership, and control of the proceeds of specified

 6   unlawfuI activity, to wit, conspiracy to commit wire fraud and wire fraud, in violation of Title 18,

 7   United States Code, Sections 1343      alrid 1349,   unlawfully and knowingly, and knowing that property

 8   involved in a financial hansaction represents the proceeds of some fonn of unlawful activity, would and

 9   did conduct and attempt to conduct furancial transactions which in fact involved the proceeds of

10   specified unlawful activity, in violation of Title 18, United States Code, Section 1956(a)(1).

11           Atl in violation of Title   18, United States Code, Section 1956(h).

t2 COUNT       FIVE:           (18 U.S.C. $ 371    - Conspiracy to Engage in the Unlawfrrl'Wholesale
13                             Distibution of Drugs)

t4           26.       Paragraphs   I through   25 of this Indictunent are re-alleged and incorporated as   if fully   set

15   forth here.

L6           27    .   Beginning at a date unknown to the grandjury, but not later than February 9,2017, and

T7   continuing to a date unknown to the grand jury, but to at least on or about April 5, 2018, in the Northern

18   Distict of California   and elsewhere, the defendants,

t9                                               EDVtr{   olAfSfJ.+*and
20
     and others known and unknown, did knowingly and intentionally conspire to:
2l
                       a)     knowingly engage in the unlicensed wholesale distibution ofprescription drugs
22
                       in iaterstate commerce) in violation of Tifle 21, United States Code, Sections 331(t),
23
                       3s3(e)(1 )(A), 333@)(1)P);
24
                       b)     engage in the wholesale      disfibution of prescription drugs without obtaining and
25
                       providing truthful and accuratb transaction histories, tansaction statements, and
26
                       fuansaction information, with intent to defraud and mislead, in violation of Title 21,
27
                       United States Code, Sections 331(t), 360eee-1(c), and 333(a)(2); and
28

     INDICTMENT                                               6
             Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 17 of 25




 1           .      c)     defraud the United States and its agencies by impeding, impairing, and defeating

 2                  the |awful functions of the Food and Drug Administration to protect the health and safety

 3                  of the public by ensuring that prescription drugs dishibuted in the United States were safe

4                   and effective from the time of manufacturing to the delivery to the entity that sells or

 5                  dispenses the product to the ultimate consumer or patient'

 6          Mafirer and Means for Achievjng the Objects of the ConspfuacY

 7          ZB.     As part of the conspiracy, the coconspirators acquired prescription drugs from unlicensed

 8   dealers in the State of California and shipped them to a facility in the Commonwealth of Pennsylvania

 9   that was associated with Mainspring Distribution.

10          Zg.     The coconspiiators then generated or caused to be generated Transaction Documentation

11   falsely claiming that the prescription drugs hadbeen acquired from the LICENSED SUPPLIER' This

12   Transaction Documentation was {istibuted to Mainspring's customers, which included retail

13   pharrnacies in addition to other wholesale diskibutors

t4          30.     As part of the conspiracy, and in order to buthess the coconspirators' false claims as to

15   the source of their prescription drugs, the coconspirators opened and caused to be opened bank accounts

L6   in the names of shell business entities with names d.eceptively similar to the name of the LICENSED

17   SUppLIER, whichwas the supposed source of the majority of Mainqpring's phamtaceuticals

18          OvertActs

19          31.     In furtherance of the conspiracy, andto effect the illegal objects thereof, the following

20   overt acts, among others, were corrmitted in the Northern Diskict of Califonria and elsewhere:

2t                  a)      On or about March 1 6, 201 8, the defendants tansferred and caused to be

22                  tansferred $42,000 frorn an account held in the name of Mainspring Distribution to an

23                    count domiciled in San Mateo, Califonria.

24                  b)      On or about   April   5, 2018, the defendants   tansfened and caused to be tansferred

25                  $15,000 from an account held in the name of Mainspring Distibution to an account

26                  domiciled in San Mateo,       California                 .                           r

21                  c)      On or about   April l4,2O77,the    defendants caused Transaction Docurnentation to

28                  be generated for a iustomer that falsely and fraudulently misrepresented the source of a

     INDICTMENT                                            7
              Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 18 of 25




  I                  prescription drug products.
                                                                                 '
 2           Att in violation of Title   18, United States Code, Section 371.

 3    FoRFETTUREALLEGATIoN'                                 $$ e81, s82,   &28 u.s.c.   $ 2a61(c)   -   crimjnal
                                               $"lrY,f;?i
 4

 5            32.     A11   of the allogations contained in this Indictlent are re-alleged and by this tefere,nce

 6    fu|ly incorporated herein for the pqpose of allegin_g forfeiture pursuant to the provisions of Title 18,

 1    United States Code, Sections 981 and 982, andTitle 28, United State,s Code, Section zail@).

 8            33.     Upon a conviction for any offense alleged in Counts One through Three of this

 9    Indicfinent, the defendants,
                                                EDVIN OVASAPYAN and
10                                                IIAKOB KOJOYAN)
11    shall forfeit to the United States, pursuant to 18 U.S.C. $ 981(a)(1)(C) and 28 U.S.C. $ 2461(c), all

12    property, real or personal, constituting or derived fromproceeds the defendants obtained directly and

t3    indirectly as the result of the violation, including but not limited to a forfeiture moneyjudgment.

14            34.    Upon a conviction for any offense alleged in Count Four of this Indictrnent, the

15    defendants,
                                                EDVIN OVASAPYAN and
t6                                                IIAKOB KOJOYAN,
77    shall forfeit to the United States, pursuant to   i8 U.S.C. $$ 981(aX1)(A)     and (C), 982(a), and28 U.S.C.

18    $ 2461(c), all property, real or personal, involved in or kaceable to tho violation,
                                                                                           or oonstituting     or

19    derived from proceeds traceable direcfly and indirectly to    a   violation, including but not limited to a

20    forfeiture money j udgment.

27            35.    Upon a conviction for any offense alleged in Count Five of this lrdictnent, the

)')   defendants,
                                                EDVIN OVASAPYAN and
23

24    shall forfeit to the United States, pursuant to 18 U.S.C. $$ 981(aX1XC), 982(a)(7), and 28 U.S.C.            $


25    2461(c), all property, real orpersonal, that constitutes or is derived, directly or indirectly, from the gross

26    prooeeds taceable to the corrmission of the offense, including but not timited to a money judgment.

27            36.     If   any of the aforementionedproperty, as a result of any act or omission of the

28

      INDICTMENT                                            8
              Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 19 of 25




 1   defendants

 2                   a.        cannot be located upon the exercise ofdue diligence;

 3                   b.        has been hansferred or sold to, or deposited   with, a third person;

 4                   c.        has been placed beyond the   jurisdiction of the Court;

 5                   d.        has been substantially diminished in value; or

 6                   e.        has been commingled   with other property that carnot be divided without

 7                             difflculty;

 8   any and all interest the defendants have in other properfy shall be vested in the United States and

 9   forfeited to the United States pursuanJ to 21 U.S.C. $ 853(p), as incorporated by 18 U.S.C. $ 982.

10            A1l inviolation of Title 18, United States Code, Sections 981 and 982;Title 28, United States

11   Code, Section 2461(c); and Rule 32.2 of the Federal Rules of Criminal Procedure.

t2
                 ')1r",
13   DArED:               1,   )ot(                           A TRUE BILL

14

15

t6
17   ALEX G. TSE
     United
18

19

20
                                Division
2l
22

23   (Approved as to forrr:

24

25

26

27

28

     INDICTMENT                                           9
Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 20 of 25




                       Exhibit B
                       Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 21 of 25
                       Case 3:1B-cr-00533-RS Document               34   Filed 04/01-/19 Page   1,   of 2




     1
           DAVID L. ANDERSON (CABN 149604)
     2     United States Attorney

     3    HALLIE HOFFMAN (CABN 21oo2o)
          Chief, Criminal Division
     4
          ANDREU/ F. DAWSON (CABN 26442r)
     5    GREGG W. LOWDER (CABN 107864)
          Assistant United States Attorneys
     6
                   450 Golden Gate Avenue, Box 36055
     7             San Francisco, Califomi a 94102-3 49 5
                   Telephone: (41 5) 436-7200
     8             FAX: (415) 436-6748
                   Email : Gregg.Lowder@usdoj gov.



     9

 10       Attorneys for United States of America

1l                                         TIMTED STATES DISTRICT COURT

12                                       NORTHERN DISTRICT OF CALIFORNIA

13                                              SAN FRANCISCO DTWSION

l4
15        UNITED STATES OF AMEzuCA,                             ) CASENO. CR 18-0533 RS
                                                                )
t6                 Plaintif[                                    ) THIRD BILL OF PARTICULARS F'OR            TIIE
                                                                ) r,ORX'EITT]RE OF PROPERTY
t7             v                                                )
                                                                )
t8       EDVIN OVASAPYAN and                                    )
         HAKOB KOJOYAN,                                         )
t9                                                              )
                                                                )
20                 Defendant.                                   )
21

22                 The United States of Arnerica, by and through David L. Anderson, United States Attorney for the

23       Northern Distict of California, and Gregg W. Lowder, Assistant United States Attomey, hereby files the

24       following Third Bill of Particulars for notice of forfeiture of property.

25       ilt
26       l//
77       lil
28       Thtd Bill of Particulars for Forfeiture of Property
         cR i8-0s33 RS
                                                            1
                      Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 22 of 25
                       Case 3:18-cr-00533-RS Document             34    Filed 04/01/19 Page 2 of 2




     1             The Indictment in the above-captioned case filed onNovember 1,2018, provides notice of and

     2    seeks the forfeiture of   bothreal and personal property prusuant to       18   U.S.C. $$ 981 and 982 and 28

     3    U.S.C. $ 2461(c). The United States hereby gives notice that, in addition to any propefty already listed

     4    in the forfeiture allegation, the Bill of Particulars for forfeiture of property filed on January 10,2019,

     5    and the Second    Bill of Particulars for forfeiture property filed   on February 14,2019, the United States is

     6    additionally seeking forfeiture of the following property:

     7                 o   Real Property and Improvements located      at248l N. Jrrnipero Avenue, Palm Springs,

     8                     Califomia 92262;

 9                     r   Real Property and Improvements located at 383 Kalaimoku, Ritz Calton Tower 2,

 10                        Unit 3106, Honolulu, Hawaii 96815, titled in the name of ESJ Group, LLC;

11                     .   Real Property and Improvements located at8654 Washington Blvd., Culver City,

t2                         Califomia 90232, titled in the narne of IPOZZ,LLC

13                     .   Real Property and Improvements located at 4305 Groves Place, Somis, California 93066;

t4                     .   Real Property and Improvements located at 4314 Marina City Drive, Apt 416, Marina

1s                         Del Rey, Califomia 90292;

T6       DATED: April 1,2019                                      Respectfu     lly submitted,

t7
                                                                  D        L
18                                                                        States

t9
20                                                                                               Attorney

ZI

22

23

24

25

26

27

28       Thfud   BilI of Particulars for Forfeiture of Property
         cR   18-0s33 RS
                                                             2
Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 23 of 25




                      Exhibit C
  Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 24 of 25




 e[ Hritnerfah rcal pilop6dyEihrated         tn the Csu.nty of verftrm, Stah of   ftlifrffiia, dascrlEd   as
 follotts:

 Farr+lA:

 Farrel 3, In the fitty pf County Ef Vefitorar Stata of Caftfunla, es sluwn cfi n Pgrd l{ap fflBd lr
 Eookj5, Faces 3o aM 31, of hfcd MaF=, tn tfte offics of Ute CounH Beprder of sEH f.'emty,
 E<ceptall6ll,     dt?riE,EL   gas and sfterhydmerbon grhstantEc below a depth of five hrrr*rad (500)
fe*t inder the subl*d prcFeryr wtthout the 'El* df Eurlhtr ifih]fi prEr,ided *rtt ttlis tffi-rrEtien
#lI nm fora psrlod of ten (lfi) yeax aod so ]ffig t}ercBfu, bi][nortod(sed tiftgnhe (59)
yEaFE aE mlneal, oil, gas or rtfier hydrocsrhon subatafi+e+,of ariy of thsffr are prpdu(4d sr mlFEd
fronr ttre herEln dercrlhed real prpperry h Fy1ng or commehE] grnntltlea If at the erd ef saH
tEn {to} yeEr term, or uf thtreafrer, for arry perrod sf twofue (1?} mrwcuttuE msnth+ oiL gas'
ra6s5ft br otlrer hydmcnrbon *b,stances. FF any oF theri, Is nst bdrEl produaed qr rnhed fr0frt
5p;d lan* or Erry poidon thareof ln paytrng or fsflnlercl# qrrarrtlUer. Srin Sri* re*eruation and ttp
dgfirB oF grailtcl and ils suc(essors oF asdgils lmteunder shall termlnate.

Aho esept a[ oil, rnirreral, gas und other hydnrm*ton arbsBnces b&w a depth of flve hdil.ftEil
(80BI fes under the *rbJect praperff vrlthout Hre riBtrt af EurhGB enfry, p= regsr$Etl by tro*s+Ph L
Ff,earr.st, In deed recdnded Septemb€rzl, l97B.aBlnsrument No. 10f056, ln rEogk               HL4&4E 25r
ofgffiEtal      REftrrdE.                                                                                      \
PareelB:

AB eBEement       for rcad and ilHlity puop*e= oyer, urrders throuEh and ecros that pprtlOn Ef qtrlfl 1
i. #U strip isshourn an p*@'nrap-liled     lrr eoirt fO. Page 9i of Farcel f.lapu, fre office ffthe
E:ounty Rsiprded, Coumty of Vertum, SEte of Califsml+ fyrrry Easterly ofthe l{eterlyttrrBh$$ Pf
the ZIEI fiutE+ of sald 8trip, e#€pt tlrereram arry portion sf FEid Strlp I lyfrg lHitttln PErEet A
above,

Parc€l tri

An ea5emgnt fsr road aRd utlllty purposee o1ref, under, thrsugh and across a strip 6f lEndf 30 6eet
tnwldtfi, lytng eqtrlly on eltherslde sf the &llowtng dessihed line:
                                                                           nPGrEr
flEsrs F+rfions of Tract 55, T'R. Bard and thst aerftCn parcel marle*d              Rl@"r Rfiryho-Lg_
poEax,in the trounty uf VBnErra, Stste of trBlifsrnia, accordhg to ttrE map neerded trt B{.#r I PEge
Li 6f'l'i"F, In the offiE of the Crunty Reoorder of-sa{d Eourlty, dsqrlned as a whol+ as frtrlorns:
B+ltfnnlng at a I.I/2 hich lron plpe eet il the lnhrEertlon sf thd l,y€st llne rf ths Broperhl EDnlr6ycd
iJEi*UyiouU mveitrngtlb., is recsHed In Eouk Ie+ Page ZFI of Deed+, in the office of thc
cEunti Rerorder of sakl Gountf and the l*o$herly Ene qf tas pqsas Road, 60 tsd.urlde, as &hown
Jr, ii tr"p rscErded in Boolq t7, Fage 64 af Beoorfs of Eurvey, ln the ofitie of the County Ftecorder _
of said iountyl ffienre ltlomhaestedy alons mld Dfortherly line of LE$ Fu*s Road. f.lorth 74' 26' 2I'
Brt 15.04 teet to th€ true polrtt o{beslnnlng; thencte;
x,sh North 11! 1+ 33' WesE 1267,65 freB thencer

tnd;   NorthT0o 25 00'East          t0t.98ftetl   ttrefl€e,

3rd;   N+rtft   4lo 10' 80" EEt 56 iee$    thenoe,
 Case 3:18-cr-00533-RS Document 36 Filed 04/16/19 Page 25 of 25




4th:   North 74o 08' 10" Ea* 216 feeti thence,

Ith:   Horth g4s 17'   loi   Eas-t   745 fe.64 thence,

6th: North X7o LL'4Ou EEt 513 feer,           thEnce

Tttr: North 3+    OZ' 13t Ea# 407        feeti thefloB

8th: North     6Lo 22' ZO' East 167 feet to the lyesterly termlnuE of the linashown as North 7I' 00'
oi; fail'i5s ftet Elorrg   the Norrherty ltne of Parcel 3 as shown on a map fllad ln Bpsk 16. Page 98
of ltarcel I'Iape,

Parael D:

An easemert fur road and utilities pver, undeF, through and across that certatl sttlp of lartd shorut
;;"Ebfp tpfoposed 50' maintenance and utilities eaiement'as said stttP is shawn on tho m-ap 9l
+,?Al6ftz0'reorded in aook 64, Page 76 of f.tups, ln the office of the csuntf Racorder of sald
county, County of vantura.

Parcel E,
                                                                            a pgrtign ofPflrce-If, as
An e€rement tor ruad and utiltty purposes over, under, thrcUgh and across
satd parret lE shown on a parcei irad neU In Eook 16, Page 97 of Parcellvlaps, in the office ofthe-
ffirlty  #J;;;i;il       6u"ry, Colnty of V€fitura, Statlof Callfornlt, lylng 3n ftetNoltheastr,N
orthe tullswhg derrrlhed line:
Beglnnlng atthe No*trwecterly eornerofBald Paroel 1; Ulenqe.

lstj   south 35o 10' 50" East 650 feet along tte westerly boundary of sald Parcel 1 to a tEnnlnuE.

$hrcel F:
                                                                           the NortheaFtetly 30-
An eEsement for road and utility purposes over, ynder, throueh and ecross
id;f;Fil.frii r an* e or pircef fiip nted ln enpB:SiEgse!.i0   and        Parcel l{aps, ln thE offiGe
                                                                   -31.of
;?t-dgofiry Recorterof ratd Cou[ty, counEy of Ventura, State of Callfomla.

e+ses*I'+ Parcel.N$rnblr; rEE;Q;180'05Q
